Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carol Druzbick on 3/8/2022.
The application has been amended as follows: 
--Claim 1 --A compressor, comprising: 
a casing; 
a drive motor provided in an inner space of the casing; 
a rotational shaft coupled to the drive motor to rotate; 
an orbiting scroll comprising an orbiting plate portion including a shaft coupling portion coupled to the rotational shaft, and an orbiting wrap that extends toward the casing along a circumference of the orbiting plate portion in the shaft coupling portion; 
a fixed scroll comprising a fixed wrap provided in engagement with the orbiting wrap to compress a refrigerant, a fixed plate portion including an inlet that receives the refrigerant, and an outlet spaced apart from the inlet toward the shaft coupling portion to discharge the refrigerant; and 
an offset portion provided in an area of at least one of the fixed wrap or the orbiting wrap to enlarge a distance between the fixed wrap and the orbiting wrap, wherein the offset portion is formed within a range of +-30 degrees from 2Serial No. 16/655,587Docket No. P-1504.01 Reply to Office Action of the rotational shaft with respect to the 
Allowable Subject Matter
Claims 1-11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:  Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a compressor comprising an offset provide in an area of at least one of the fixed wrap or the orbiting wrap to enlarge a distance between the fixed wrap and the orbiting wrap, wherein the offset portion is formed within a range of +- 30 degrees from the rotational shaft with respect to the inlet and wherein the offset portion is not provided at a region between the rotational shaft and an opposite side to the inlet, with such a configuration, even if the fixed scroll and the orbiting scroll are thermally transformed, interference between the fixed wrap and the orbiting wrap may be prevented from occurring near the suction chamber." as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        3/8/2022